Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered July 1, 1986, convicting him of assault in the first degree, assault in the second degree (two counts) and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of error regarding the verdict sheets submitted to the jury is not preserved for Appellate review since, unlike his codefendants (see, People v Valle, 143 AD2d 160), he failed to object to their submission (CPL 470.05 [2]; People v Nimmons, 72 NY2d 830; People v Rodriguez, 144 AD2d 598). Furthermore, we decline to review the claim in the interest of justice in view of the overwhelming evidence of guilt.
The defendant also contends that the court erred in refusing to preclude the testimony of those prosecution witnesses whose pretrial statements were included in a file of irretrievably lost police reports (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866). For the reasons stated in People v Valle (143 AD2d 160, supra), we find this contention to be without merit.
Finally, we find no error in the court’s denial of the defendant’s motion to dismiss the indictment on speedy trial grounds (see, People v Anderson, 66 NY2d 529; People v Taranovich, 37 NY2d 442; People v Brown, 113 AD2d 812) or in the court’s refusal to charge the jury on the defense of justification (see, Penal Law § 35.15; People v Reynoso, 73 NY2d 816; People v Watts, 57 NY2d 299; People v Odinga, 143 AD2d 202; People v Johnson, 125 AD2d 493). Rubin, J. P., Sullivan, Harwood and Balletta, JJ., concur.